DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/25/2022 has been entered.
Response to Arguments
Rejection Under 101
Applicant's arguments filed 04/25/2022 have been fully considered. Applicant argues that:
The claims are directed to a practical application since the claims recite an improvement in the software arts. Specifically, the claims improve the way a medical system configures data fields by using a privacy settings that involve removing or replacing data. See Remarks pg. 13. 
The use of the privacy settings for the medical records improves the system, so there is an inventive concept and the claims recite significantly more than the abstract idea. 
Regarding A, the additional elements do not amount to a practical application since they amount to extrasolution activity or instruction to apply the abstract idea on a computer. As discussed in the rejection, the use of the privacy key is considered applying the abstract idea in a computer environment. The privacy settings as set by the privacy key is a conventional implementation in the technology to mask data, as evidenced by the Oliver reference, and therefore cannot be an improvement. See the updated rejections for further clarifications.   
Regarding B, as discussed in the rejection the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The additional elements amount to no more than well understood, routine, and conventional activity. The privacy key is shown to be conventional by the Oliver reference. Thus, the claims do not amount to significantly more based on the privacy key being an improvement. See the updated rejections for further clarification. 
Rejection Under 103
Applicant's arguments filed 04/25/2022 have been fully considered. Applicant argues that the cited Cherpantier reference does not teach the generation of alert for the tampering of the masked data as recited in the amended claims. Applicant’s arguments have been considered but are moot because the new ground of rejection. However, the Oliver reference is used to teach this part of the claim. See the updated rejection for further clarification. 
Information Disclosure Statement
The information disclosure statement filed 07/19/2021 fails to comply with 37 CFR 1.98(a)(3)(i) because it does not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each reference listed that is not in the English language.  Non-patent literature document number 001 with regards to the Chinese Office Action has not been considered. However, the other references listed on the IDS have been considered. See also MPEP 609.04(a)(III).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2, 4, 6-9, 12-15, 17, 19, 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The dependent claims are rejected for inheriting the problems of their corresponding independent claims. 
Regarding claim 1, 8, 14 the phrase "such that" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d). 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-2, 4, 6-9, 12-15, 17, 19, 21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
Step 1 of the Alice/Mayo Test 
Claims 1-2, 4, 6-7, 19, 21 are drawn to a method for securing a medical record associated with a patient, which is within the four statutory categories (i.e. process). Claims 8-9, 12-13 are drawn to a system for securing a medical record associated with a patient, which is within the four statutory categories (i.e. apparatus). Claims 14-15, 17 are drawn to a non-transitory medium for securing a medical record associated with a patient, which is within the four statutory categories (i.e. manufacture).  
Step 2A of the Alice/Mayo Test - Prong One 
The independent claims recite an abstract idea. For example, claim 1 (and substantially similar with independent claims 8, 14) recites: 
A method of securing a medical record associated with a patient, the method comprising: 
obtaining, by a processor, the medical record associated with the patient from a medical record database, wherein the medical record is contained in a Digital Imaging and Communications in Medicine (DICOM) file, and wherein the DICOM file comprises a patient identifier, patient information, and medical data; 
receiving, by the processor from a user device, patient profile information comprising a plurality of different privacy preferences of the patient with respect to privacy of a plurality of data fields in the patient information in the medical record, wherein the plurality of different privacy preferences is defined by the patient on the user device, and wherein the plurality of different privacy preferences comprises at least three different privacy preferences; 
determining a privacy level, from at least three different privacy levels, for each data field of the plurality of data fields based on the plurality of different privacy preferences for the plurality of data fields, wherein a privacy key is associated with each data field of the plurality of data fields and configured to determine the privacy level for each data field of the plurality of data fields and define how to perform a masking of each data field of the plurality of data fields; 
masking, by the processor, one or more data fields of the plurality of data fields in the patient information in the DICOM file based on a privacy preference and the privacy level determined by the privacy key associated with each respective data field, wherein the masking of each data field of the plurality of data fields comprises at least one of the following: 
removing a data field, replacing a data field with a zero length value, or replacing a data field with a non-zero length value, such that the plurality of data fields are selectively displayed on a graphical user interface by accessing the patient profile information; 
generating, by the processor, a masked medical record containing the masked data fields in the patient information; 
storing or displaying, by the processor, the masked medical record;
determining, by the processor, whether any of the masked data fields of the masked medical record have been tampered such that at least one masked data field is not in conformation with the privacy preferences specified by the patient; and 
generating, by the processor, an alert indicating the tampering of the masked medical record to the patient.
These underlined elements recite an abstract idea that can be categorized, under its broadest reasonable interpretation, to cover the management of personal behavior or interactions (i.e., following a set of rules), but for the recitation of generic computer components. For example, but for the processor, user device, DICOM file, processing unit, database, memory, server, the privacy key, non-transitory computer readable medium with instructions to perform the claim, the claims involve a person utilizing a key for following rules based on patient privacy preferences to mask medical records and anonymize sensitive information. If a claim limitation, under its broadest reasonable interpretation, covers management of personal behaviors or interactions but for the recitation of generic computer components, then the limitations fall within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. See MPEP § 2106.04(a).
Dependent claims recite additional subject matter which further narrows or defines the abstract idea embodied in the claims (such as claims 2, 4, 6-7, 9, 12-13, 15, 17, 19, 21 reciting particular aspects of masking medical information). 
Step 2A of the Alice/Mayo Test - Prong Two 
For example, claim 1 (and substantially similar with independent claims 8, 14) recites: 
A method of securing a medical record associated with a patient, the method comprising: 
obtaining, by a processor, the medical record associated with the patient from a medical record database, wherein the medical record is contained in a Digital Imaging and Communications in Medicine (DICOM) file, and wherein the DICOM file comprises a patient identifier, patient information, and medical data; (merely data-gathering steps as noted below, see MPEP 2106.05(g) - Versata Dev. Group, MPEP 2106.05(d)(II)(iv))
receiving, by the processor from a user device, patient profile information comprising a plurality of different privacy preferences of the patient with respect to privacy of a plurality of data fields in the patient information in the medical record, wherein the plurality of different privacy preferences is defined by the patient on the user device, and wherein the plurality of different privacy preferences comprises at least three different privacy preferences; (merely data-gathering steps as noted below, see MPEP 2106.05(g) - Symantec, 838 F.3d at 1321 and MPEP 2106.05(g)(3))
determining a privacy level, from at least three different privacy levels, for each data field of the plurality of data fields based on the plurality of different privacy preferences for the plurality of data fields, wherein a privacy key is associated with each data field of the plurality of data fields and configured to determine the privacy level for each data field of the plurality of data fields and define how to perform a masking of each data field of the plurality of data fields; (merely invokes use of computer and other machinery as a tool as noted below, see MPEP 2106.05(f))
masking, by the processor (merely invokes use of computer and other machinery as a tool as noted below, see MPEP 2106.05(f)), one or more data fields of the plurality of data fields in the patient information in the DICOM file(merely invokes use of computer and other machinery as a tool as noted below, see MPEP 2106.05(f)), based a received privacy preference and the privacy level determined by the privacy key associated with each respective data field(merely invokes use of computer and other machinery as a tool as noted below, see MPEP 2106.05(f)), wherein the masking of each data field of the plurality of data fields comprises at least one of the following: 
removing a data field, replacing a data field with a zero length value, or replacing a data field with a non-zero length value, such that the plurality of data fields are selectively displayed on a graphical user interface by accessing the patient profile information; (merely insignificant extrasolution activity steps as noted below, see MPEP 2106.05(g) - Symantec, 838 F.3d at 1321 and MPEP 2106.05(g)(3))
generating, by the processor(merely invokes use of computer and other machinery as a tool as noted below, see MPEP 2106.05(f)), a masked medical record containing the masked data fields in the patient information; 
storing or displaying, by the processor, the masked medical record; (merely insignificant extrasolution activity steps as noted below, see MPEP 2106.05(g) - Versata Dev. Group, MPEP 2106.05(d)(II)(iv))
determining, by the processor(merely invokes use of computer and other machinery as a tool as noted below, see MPEP 2106.05(f)), whether any of the masked data fields of the masked medical record have been tampered such that at least one masked data field is not in conformation with the privacy preferences specified by the patient; and 
generating, by the processor(merely invokes use of computer and other machinery as a tool as noted below, see MPEP 2106.05(f)), an alert indicating the tampering of the masked medical record to the patient.
The judicial exception is not integrated into a practical application. In particular, the additional elements do not integrate the abstract idea into a practical application, other than the abstract idea per se, because the additional elements amount to no more than limitations, which: 
amount to mere instructions to apply an exception (such as recitations of the processor, user device, DICOM file, processing unit, database, memory, server, privacy key, non-transitory computer readable medium with instructions, thereby invoking computers as a tool to perform the abstract idea, see applicant’s specification [0003], [0023], [0024], see MPEP 2106.05(f)) 
add insignificant extra-solution activity to the abstract idea (such as recitation of obtaining the medical DICOM file records and receiving patient profile information with privacy preferences amounts to selecting a particular data source or type of data to be manipulated; storing or displaying the masked record amounts to insignificant extrasolution activity, see MPEP 2106.05(g)
Dependent claims recite additional subject matter which amount to limitations consistent with the additional elements in the independent claims (such as claims  2, 4, 6-7, 9, 12-13, 15, 17, 19, 21 recite additional limitations which amount to invoking computers as a tool to perform the abstract idea, and claims  2, 4, 6-7, 9, 12-13, 15, 17, 19, 21 additional limitations which generally link the abstract idea to a particular technological environment or field of use).  Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Their collective functions merely provide conventional computer implementation and do not impose a meaningful limit to integrate the abstract idea into a practical application.
Step 2B of the Alice/Mayo Test for Claims 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to discussion of integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply an exception and add insignificant extra-solution activity to the abstract idea. Additionally, the additional limitations, other than the abstract idea per se, amount to no more than limitations which:
amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields (such as using the processor, user device, DICOM file, processing unit, database, memory, server, privacy key, non-transitory computer readable medium with instructions, e.g., Applicant’s spec describes the computer system consistent with it being well-understood, routine, and conventional because it describes in a manner that the additional elements are sufficiently well-known that the specification does not need to describe the particulars of such elements to satisfy 112a.  (See Applicant’s Spec. [0003], [0023], [0024], see also Kenedy et al. (US 8,200,509 B2) in view of Zhao et al. (US 8,682,049) in view of Oliver et al. (US 2012/0110680)); obtaining medical records, e.g., storing and retrieving information in memory, Versata Dev. Group, MPEP 2106.05(d)(II)(iv); receiving patient profile information with privacy preferences, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321 and MPEP 2106.05(g)(3); using a processor coupled with a memory database to perform the steps, e.g., merely adding a generic computer, generic computer components, or a programmed computer to perform generic computer functions, Alice Corp. Pty. Ltd. v. CLS Bank Int’l, 134 S. Ct. 2347, 2358-59, 110 USPQ2d 1976, 1983-84 (2014); storing or displaying the masked record e.g., storing and retrieving information in memory, Versata Dev. Group, MPEP 2106.05(d)(II)(iv); displaying on the user interface the plurality of data fields, e.g., outputting or providing access to the information, Symantec, 838 F.3d at 1321 and MPEP 2106.05(g)(3))
Dependent claims recite additional subject matter which, as discussed above with respect to integration of the abstract idea into a practical application, amount to invoking computers as a tool to perform the abstract idea, and are generally linking the abstract idea to a particular field of environment. Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Their collective functions merely provide conventional computer implementation.  Therefore, the claims are not patent eligible, and are rejected under 35 U.S.C. § 101. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 7-8, 14, 17 & 21 are rejected under 35 U.S.C. as being unpatentable over Kenedy et al. (US 8,200,509 B2) in view of Zhao et al. (US 8,682,049) in view of Oliver et al. (US 2012/0110680). 
Claims 1, 8 and 14 mirror each other, and only differ by being claimed within different statutory categories, and are rejected for the same reasons.
Regarding Claims 1, 8 and 14, Kenedy discloses a method of securing a medical record associated with a patient, the method comprising: 
obtaining, by a processor, the medical record associated with the patient from a medical record database, wherein the medical record ecomprises a patient identifier, patient information, and medical data (Kenedy Figs. 1, 6 and corresponding text; Col. 6 lines 42-66 discloses receiving data from the users from electronic files such as an EMR; Col. 8, line 59 to Col. 9, line 22 discloses that the data associated with the consumer can contain information related to a condition and traits. Other data can include medical test results, clinical and non-clinical symptom gradings, success ratings, and satisfaction ratings, chemical measurements, physical measurements, physiological measurements, and psychological measurements, etc. {the data associated with the consumer is construed as the patient information and the medical test results are construed as medical data}; Col. 26 lines 62-64 discloses server that contains the patient data also has the user’s unique identifier or insurance plan number {construed as a patient identifier})     
receiving, by the processor from a user device, patient profile information comprising a plurality of different privacy preferences of the patient with respect to privacy of a plurality of data fields in the patient information in the medical record, wherein the plurality of different privacy preferences is defined by the patient on the user device, and wherein the plurality of different privacy preferences comprises three different privacy preferences (Kenedy, Fig. 6 and corresponding text discloses the consumer using the PC 602 to interact with the system; Column 33 Lines 55-58, discloses data masks can be used to block access, reading and/or transmission of at least a portion of the data (i.e., data profile) associated with one or more consumers, which is understood to mean the patient; Col. 34 Ln. 4-28, discloses a consumer may want portions of their pangenetic data to be masked from (i.e., inaccessible to) an insurer, such as particular genetic sequences or epigenetic patterns that reveal the consumer's present health conditions, their susceptibilities toward acquiring particular diseases in the future (i.e., disease predispositions), or their predicted lifespan (i.e., longevity predisposition). The consumer may want to keep the majority of their pangenetic information private from the insurer and only permit access to the minimum amount of pangenetic data necessary for the insurer to approve coverage of a selected product or service, or to process an insurance claim. At the same time, the consumer may want these portions of their pangenetic data to be unmasked (i.e., non-masked and accessible) to their physician so that the physician can perform a comprehensive diagnosis and treatment selection, for example. To enable both individualized and application dependent control of pangenetic data access, one or more data masks (i.e., pangenetic data masks, non-pangenetic data masks) can be used to control access, reading and/or transmission of certain data features as specified by the consumer related to the specific preference they desire)
generating, by the processor, a masked medical record containing the masked data fields in the patient information; and the masked medical record.  (Kenedy Col. 40, lines 24-28, discloses where the user 801 can generate and/or modify masks for application to their pangenetic and non-pangenetic data by indicating which specific features they want concealed in each mask through specify masking parameters use case 1608)
storing or displaying, by the processor, the masked medical record (Kenedy Col. 34, lines 35-36, discloses where data masks can be stored in association with identifiers of particular products; Col. 40 Ln. 3-37 FIG. 16 illustrates a UML use case diagram depicting one embodiment of a masked database transaction system 1600… The user 801 (e.g., a consumer) can add pangenetic data to the masked database transaction system 1600 through contribute pangenetic data use case 1602 in which the user can request import of their pangenetic data from an EMR or another source, the authenticity of the pangenetic data can be verified, and the data reformatted, if necessary, to match a standardized format consistent with requirements for pangenetic masking and pangenetic based profiling and selection of products, services and providers. Through authorize access use case 1604, the user 801 can indicate other users, including providers and insurers, that are permitted at least some degree of access to the user's pangenetic and non-pangenetic data contained in the database of the system. In authorize mask use case 1604, the user 801 can authorize which masks the system should apply when particular providers and insurers attempt to access or receive the user's confidential (i.e., sensitive, private) pangenetic and non-pangenetic data. The user 801 can generate and/or modify masks for application to their pangenetic and non-pangenetic data by indicating which specific features they want concealed in each mask through specify masking parameters use case 1608)
Kenedy does not appear to specifically teach wherein the medical record is contained in a Digital Imaging and Communications in Medicine (DICOM) file; determining a privacy level, from at least three different privacy levels, for each data field of the plurality of data fields based on the received privacy preferences for the plurality of data fields; masking, by the processor, one or more data fields of the plurality of data fields in the patient information based on a privacy preferences and the privacy level determined by the privacy key associated with each respective data field, wherein the masking of each data field of the plurality of data fields comprises at least one of the following: removing a data field, replacing a data field with a zero length value, or replacing a data field with a non-zero length value; such that the plurality of the data fields are selectively displayed on a graphical user interface by accessing the patient profile information. However, Zhao teaches it is old and well-known in the art of computerized healthcare record management wherein:
wherein the medical record is contained in a Digital Imaging and Communications in Medicine (DICOM) file (Zhao Col. 4 Ln. 65-67 teaches medical data such as digital imaging and communications in medicine (DICOM) Col. 21, Ln. 60- 66, teaches the having to anonymize patient data contained in the DICOM file)
masking, by the processor, one or more data fields of the plurality of data fields in the patient information based on a privacy preferences… wherein the masking of each data field of the plurality of data fields comprises at least one of the following: removing a data field, replacing a data field with a zero length value, or replacing a data field with a non-zero length value (Zhao Col. 23 Ln. 29-45 teaches that with the use of GUI 1100 a user can specify items to be anonymized. Each item is referenced by its DICOM tag 1101, name 1102, original value 1103 to be replaced, and replacement value 1104 to replace the corresponding original value. The user can select the mask for the data field in order to anonymize the information. The replacement value is understood to be analogous to the non-zero length value; Col. 17 Ln. 64-65 a user (e.g., patient, physician, insurer, etc.))
such that the plurality of the data fields are selectively displayed on a graphical user interface by accessing the patient profile information; (Zhao Col. 23 Ln. 29-45 teaches that with the use of GUI 1100 a user can specify items to be anonymized. Each item is referenced by its DICOM tag 1101, name 1102, original value 1103 to be replaced, and replacement value 1104 to replace the corresponding original value. The user can select the mask for the data field in order to anonymize the information. The replacement value is understood to be analogous to the non-zero length value; Col. 17 Ln. 64-65 a user (e.g., patient, physician, insurer, etc.))
Therefore, it would have been obvious to one of ordinary skill in the art of computerized healthcare record management, before the effective filing date of the claimed invention, to modify the medical records data security system of Kenedy, as modified above, with the motivation of providing the ability to mask certain aspects of the patient data allows for anonymized data to be transmitted over a network and to protect patient data through anonymization rules and encryption techniques and using an interface to select which field to anonymize. The anonymization rules allow the encryption to be customized to the user’s desired level of privacy. See Zhao Col. 20 Ln. 53-63.
Kenedy, and Zhao does not appear to teach determining a privacy level, from at least three different privacy levels, for each data field of the plurality of data fields based on the plurality of different privacy preferences for the plurality of data fields, wherein a privacy key is associated with each data field of the plurality of data fields and configured to determine the privacy level for each data field of the plurality of data fields and define how to perform a masking of each data field of the plurality of data fields; masking information based on a privacy preference and the privacy level determined by the privacy key associated with each of the respective data fields; determining, by the processor, whether any of the masked data fields of the masked medical record have been tampered such that at least one masked data field is not in conformation with the privacy preferences specified by the patient; and generating by the processor, an alert indicating the tampering of the masked medical record to the patient. However, Oliver teaches it is old and well-known and in the art of data privacy policies to have:
determining a privacy level, from at least three different privacy levels, for each data field of the plurality of data fields based on the plurality of different privacy preferences for the plurality of data fields, wherein a privacy key is associated with each data field of the plurality of data fields and configured to determine the privacy level for each data field of the plurality of data fields and define how to perform a masking of each data field of the plurality of data fields; (Oliver Figs. 1-2 and corresponding text; [0037] teaches data privacy policies can be divided into various types such as visible, sharable, mergeable, and various levels such as high, low or medium privacy levels either for outbound or inbound data defined by the information management systems or by data owners, distributors or users [0043] teaches a user may want to transfer information among work devices, home devices, and portable devices, wherein the information on home device (i.e., personal information) has the highest level of privacy while a portable device that is used as a music player has the lowest privacy level. Alternatively, each element of personal data may have a different level of privacy. For example, home address or telephone number may be assigned a lower privacy level than social security number, date of birth, or a credit card number. [0048] teaches the privacy policy management infrastructure 103 generates one or more tokens and associates the tokens with the structured data, one or more elements of the structured data, or a combination thereof, wherein the tokens contain privacy rules applied to the data. [0051] teaches a privacy policy may be represented by a data structure that contains data such as a set of rules applied by the policy, a set of operations that can be performed on the information and their application is controlled by the policy (e.g. read, write, get, find, modify, etc.), one or more keys for the policy (e.g. for policy validation), one or more hash for the policy (e.g. for decoding/encoding the keys), the owner of the policy, etc…. the privacy policy management infrastructure may modify the policies based on the requests from data owners, distributors, providers, users, etc. The modification may include changing the policy laws, increasing or decreasing privacy levels, etc. [0058] teaches a token can be generated based on a tuple mechanism…. A tuple [s, p, o, sor, cap, ID] may hold information regarding a policy identified as ID, with capabilities cap, applied to a data element s, before the operation p (e.g. share, make visible, send to, etc.) is applied on s where the operation p involves an object o (the entity receiving the shared s, seeing the visible s, receiving the sent s, etc.). The tuple containing the privacy policy token may be generated by the tuple generator 211 and assigned to the data elements by the policy assigning/application module 205)
masking information based on a privacy preference and the privacy level determined by the privacy key associated with each of the respective data fields (Oliver Figs. 1-2, 4 and corresponding text; [0037] teaches data privacy policies can be divided into various types such as visible, sharable, mergeable, and various levels such as high, low or medium privacy levels either for outbound or inbound data defined by the information management systems or by data owners, distributors or users [0043] teaches a user may want to transfer information among work devices, home devices, and portable devices, wherein the information on home device (i.e., personal information) has the highest level of privacy while a portable device that is used as a music player has the lowest privacy level. Alternatively, each element of personal data may have a different level of privacy. For example, home address or telephone number may be assigned a lower privacy level than social security number, date of birth, or a credit card number. [0048] teaches the privacy policy management infrastructure 103 generates one or more tokens and associates the tokens with the structured data, one or more elements of the structured data, or a combination thereof, wherein the tokens contain privacy rules applied to the data. [0051] teaches a privacy policy may be represented by a data structure that contains data such as a set of rules applied by the policy, a set of operations that can be performed on the information and their application is controlled by the policy (e.g. read, write, get, find, modify, etc.), one or more keys for the policy (e.g. for policy validation), one or more hash for the policy (e.g. for decoding/encoding the keys), the owner of the policy, etc…. the privacy policy management infrastructure may modify the policies based on the requests from data owners, distributors, providers, users, etc. The modification may include changing the policy laws, increasing or decreasing privacy levels, etc. [0058] teaches a token can be generated based on a tuple mechanism…. A tuple [s, p, o, sor, cap, ID] may hold information regarding a policy identified as ID, with capabilities cap, applied to a data element s, before the operation p (e.g. share, make visible, send to, etc.) is applied on s where the operation p involves an object o (the entity receiving the shared s, seeing the visible s, receiving the sent s, etc.). The tuple containing the privacy policy token may be generated by the tuple generator 211 and assigned to the data elements by the policy assigning/application module 205)
determining, by the processor, whether any of the masked data fields of the masked medical record have been tampered such that at least one masked data field is not in conformation with the privacy preferences specified by the patient; and (Oliver [0082] In one embodiment, the filters 507 or 511 may be applied not only to the data but to the senders or receivers of the data. For example, the user of UE 107a may want to exchange the data with a group of receiving devices while exclude certain devices from sending the data to. Similarly, the receiving UE 107b may exclude certain devices to avoid receiving data from. Furthermore, for different devices in one group (e.g., family members) there can be different privacy levels. In other embodiments, user of a UE 107a-107n can either set the privacy levels of the structured data as an initial setup or instantly modify the settings in real time. [0087] Subsequently, the exchanged data is received at device 621 by initial arbiter 663. The initial arbiter may verify whether the received data meets basic privacy policies of device 621 and refuse receiving the data if it does not meet the policies)
generating by the processor, an alert indicating the tampering of the masked medical record to the patient (Oliver [0109] In one embodiment, if tag content 1313 is modified after data with assigned privacy policy from a user is delivered to the information space 1315, a warning is sent to the original content owner and the tag owner that content 1313 has been modified and may have updated privacy policy)
Therefore, it would have been obvious to one of ordinary skill in the art of healthcare data processing, before the effective filing date of the claimed invention, to modify Kenedy in view of Zhao, as modified above, to incorporate determining a privacy level, from at least three different privacy levels, for each data field using a privacy key that defines how to perform a masking of each data field; masking information based on a privacy preference and the privacy level determined by the privacy key associated with each of the respective data fields; determining whether any of the masked data fields of the masked medical record have been tampered such that at least one masked data field is not in conformation with the privacy preferences specified by the patient; and generating by the processor, an alert indicating the tampering of the masked medical record to the patient as taught by Oliver in order to provide a way to access data while maintaining privacy to that data through the use of the privacy keys related to the privacy levels, thereby creating a safe environment for transmitting personal information. See Oliver [0001].
Regarding Claim 4, Kenedy, Zhao, and Oliver teaches the method of claim 1, and Kenedy further teaches wherein the masking of the data fields in the patient information comprises: 
determining the data fields in the patient information masked according to preferences set by a healthcare service provider (Kenedy Col. 16, lines 46-53, where in receive request for selection of products, services, providers or establishments and receive authorization to access consumer's pangenetic data use case 710, using workstation 702 the provider 105 inputs a query request and an authorization to enable the pangenetic based selection system 700 to access the consumer's pangenetic data. The request can also include parameters such as Zip code and age that can be used to filter potential selections); 
comparing the masked data fields with the one or more data fields specified in the preferences of the patient (Kenedy Col. 40, lines 37-44, where In generate mask use case 1612, the system uses the specified masking parameters and mask authorizations to generate one or more masks that can be linked not only to the user, but to particular providers and insurers as authorized by the user and to particular products, services and providers as determined by the system, for performing pangenetic based profiling or selection of products, services and providers)
determining the data fields to be masked and the data fields not to be masked according to the preferences of the patient (Kenedy Col. 40, lines 20-24, where in authorize mask use case 1604, the user 801 can authorize which masks the system should apply when particular providers and insurers attempt to access or receive the user's confidential (i.e., sensitive, private) pangenetic and non-pangenetic data); 
masking the data fields determined to be masked according to the preferences of the patient (Kenedy Col. 38, lines 1-7, where the user can, for example, initiate the creation of masks having attributes which, as illustrated, can include the mask name; the mask type (e.g., general mask types such as genetic, genetic coding, genetic regulatory, epigenetic, non-pangenetic, demographic, or more specific mask types such as those corresponding to and identified by gene name or corresponding trait/condition, for example);
unmasking the masked data fields determined not to be masked according to the preferences of the patient (Kenedy Col. 34, lines 15-25, where the consumer may want these portions of their pangenetic data to be unmasked (i.e., non-masked and accessible) to their physician so that the physician can perform a comprehensive diagnosis and treatment selection, for example. To enable both individualized an application dependent control of pangenetic data access, one or more data masks (i.e., pangenetic data masks, non-pangenetic data masks) can be used to control access, reading and/or transmission of certain data features as specified by the consumer, or as specified by a user (e.g., a physician) on behalf of the consumer).  
	The motivation for the combination of teachings of Kenedy, Zhao, and Oliver was discussed with the rejection of claims 1, 8 and 14, and incorporated herein.
Regarding Claim 7, Kenedy, Zhao, and Oliver teaches: The method of claim 1, and Kenedy further teaches further comprising: 
receiving a request from a server to share the masked patient information with a specified entity; and sharing the masked patient information with the specified entity when the request is received from the server (Kenedy Col. 31, lines 38-41, where this request can be met with a variety of possible security/authorization procedures and inputs which then result in the system receiving access to the pangenetic data associated with the consumer.  The examiner is interpreting the system as the server) 
sharing the masked patient information with the specified entity when the request is received from the server (Kenedy Col. 31, lines 22-29, where in one embodiment of a computer based method for selecting a product, service, provider, or establishment, the system can access pangenetic data and outcome data associated with a plurality of consumers that received products and services, or interacted with service providers and establishments (service providers can be establishments). The identities of the consumers can be masked or anonymized for privacy or security purposes)
The motivation for the combination of teachings of Kenedy, Zhao, and Oliver was discussed with the rejection of claims 1, 8 and 14, and incorporated herein.
Regarding Claim 17, Kenedy, Zhao, and Oliver teaches: The storage medium of claim 14, and Kenedy further teaches wherein the instructions cause the server to: 
determine whether any of the data fields in the patient information are masked according to preferences set by a healthcare service provider (Kenedy Col. 35, lines 37-40, where within each of the masks, the ‘M’ character represents a mask feature indicator which indicates that the corresponding feature is masked and therefore inaccessible for reading or transmission; Col. 31, lines 27-32, where the identities of the consumers can be masked or anonymized for privacy or security purposes. The service provider can be a healthcare provider, a non-healthcare provider, a medical provider, a non-medical provider, a clinical provider, and a non-clinical provider); 
compare, when any of the data fields are masked, the masked data fields with the one or more data fields specified in the preferences of the patient (Kenedy Col. 16, lines 19-28, where in compare consumer's pangenetic data against pangenetic data associated with products, services, providers and establishments use case 616, the pangenetic data of consumer N104 is compared against one or more datasets stored in one or more databases of the pangenetic based selection system 600 which contain combinations of pangenetic data associated with the products, services, providers or establishments that are relevant to the request by consumer N 104 and are therefore potential candidates for selection); 
determine the data fields to be masked and the data fields not to be masked according to the preferences of the patient (Kenedy Col. 19, lines 28-33, where preferences can be treated as flexible so that in circumstances when only a small number (or none) of the providers in the system database match all of the user's preferences, then providers that meet (or approximately meet) some of the preferences are also included to provide at least some viable choices for the user to select from); 
mask the data fields determined to be masked according to the preferences of the patient (Kenedy Col. 40, lines 20-28, where the user 801 can authorize which masks the system should apply when particular providers and insurers attempt to access or receive the user's confidential (i.e., sensitive, private) pangenetic and non-pangenetic data. The user 801 can generate and/or modify masks for application to their pangenetic and non-pangenetic data by indicating which specific features they want concealed in each mask through specify masking parameters use case 1608); and 
unmask the masked data fields determined not to be masked according to the preferences of the patient (Kenedy Col. 40, lines 20-28, where the user 801 can authorize which masks the system should apply when particular providers and insurers attempt to access or receive the user's confidential (i.e., sensitive, private) pangenetic and non-pangenetic data. The user 801 can generate and/or modify masks for application to their pangenetic and non-pangenetic data by indicating which specific features they want concealed in each mask through specify masking parameters use case 1608).  
The motivation for the combination of teachings of Kenedy, Zhao, and Oliver was discussed with the rejection of claims 1, 8 and 14, and incorporated herein.
Regarding claim 21, Kenedy, Zhao, and Oliver teaches: The method of claim 1, and Zhao further teaches: 
wherein the patient profile information is configured to be accessed by the user via the graphical user interface of an end user web application (Zhao Fig. 11 and corresponding text; Col. 23 Ln. 29-45 teaches that with the use of GUI 1100 a user can specify items to be anonymized. Each item is referenced by its DICOM tag 1101, name 1102, original value 1103 to be replaced, and replacement value 1104 to replace the corresponding original value. The user can select the mask for the data field in order to anonymize the information; Col. 23 Ln. 52-54 The GUI may be in the form of a browser or a phone or other mobile device application).
The motivation for the combination of teachings of Kenedy, Zhao, and Oliver was discussed with the rejection of claims 1, 8 and 14, and incorporated herein.
Claims 2, 9, 12, 15 are rejected under 35 U.S.C. as being unpatentable over Kenedy, Zhao, and Oliver in view of Parker (2014/0188512 A1), hereinafter Parker.
Regarding Claim 2, Kenedy, Zhao, and Oliver teaches: The method of claim 1, and Kenedy further teaches further comprising: 
determining, by the processor, whether any preferences are specified by the patient with respect to the privacy of the patient information in the patient profile information (Kenedy Col. 19, lines 21-28, where in a further embodiment, these preferences may be specified by the user to be inflexible requirements for selection of a provider, so that a provider must match these specified preferences in order to be a candidate for further pangenetic based selection)
And Zhao further teaches:
determining, when any preferences are specified, one or more data fields in the patient information to be masked based on the preferences specified by the patient (Zhao Col. 23 Ln. 29-45 teaches that with the use of GUI 1100 a user can specify items to be anonymized. Each item is referenced by its DICOM tag 1101, name 1102, original value 1103 to be replaced, and replacement value 1104 to replace the corresponding original value. The user can select the mask for the data field in order to anonymize the information. The replacement value is understood to be analogous to the non-zero length value)
Kenedy, Zhao, and Oliver does not appear to explicitly teach requesting, when no preferences are specified, the patient to provide the preferences with respect to the privacy of the patient information. However, Parker teaches it is old and well-known in the art of computerized healthcare record management wherein:
requesting, when no preferences are specified, the patient to provide the preferences with respect to the privacy of the patient information (Parker Fig. 3A-3B and corresponding text; [0106] teaches a display interface for gathering patient consent when they have not previously provided their preference, they can select to opt-in, opt-out, or a limited sharing of clinical data option. [0108] The limited sharing option allows the user to restrict access based on specifics roe the type of data and the type of user; [0071], where the user profile engine 201 is software including routines for generating user profiles. In one embodiment, the user profile engine 201 is a set of instructions executable by the processor 235 to provide the functionality below for generating user profiles; [0074] & Fig. 3A where the patient level allows a user to provide granular options for consent status for different areas of patient information. In one embodiment, granularity refers to data type, provider, time range and purpose of the data.  The Examiner interprets the display of user consent options to occur when no consent preferences are previously specified.  The user of Parker is interpreted to correspond to the patient of Kenedy/Zhao (see Parker Para. 0077)).  
Therefore, it would have been obvious to one of ordinary skill in the art of computerized healthcare record management, before the effective filing date of the claimed invention, to modify the medical records data security system of Kenedy, Zhao, and Oliver as modified above, with the patient consent and confidentiality of Parker, with the motivation of developing a system for allowing a patient to manage their own consent and confidentiality when their respective information is accessed in a Master Patient Index. (Parker, [0003]). 
Regarding Claim 9, Kenedy, Zhao, and Oliver teaches: The system of claim 8, and Kenedy further teaches wherein the memory is further configured to: 
determine whether any preferences are specified by the patient with respect to the privacy of the patient information based on the patient identifier (Kenedy Col. 29 Ln. 20-24 In enter user_ID & password step 1302, a user such as a patient (i.e., consumer), healthcare professional, or insurer representative gains secure access to the system by logging on to the system with their secure personal login identifiers; Col. 34 Ln. 28-35 The data masks can be further linked to identifiers of particular individuals and organizations, so that when those individuals and organizations attempt to acquire the consumer's data, the appropriate mask will be applied to ensure access or transmission of only those portions of the consumer's data for which permission is granted with respect to those individuals and organizations)
determine, when any preferences are specified, one or more data fields in the patient information to be masked based on the preferences specified by the patient (Kenedy Col. 34, lines 19-25, where to enable both individualized and application dependent control of pangenetic data access, one or more data masks (i.e., pangenetic data masks, non-pangenetic data masks) can be used to control access, reading and/or transmission of certain data features as specified by the consumer, or as specified by a user (e.g., a physician) on behalf of the consumer); 
Kenedy, Zhao, and Oliver does not appear to explicitly teach requesting, when no preferences are specified, the patient to provide the preferences with respect to the privacy of the patient information. However, Parker teaches it is old and well-known in the art of computerized healthcare record management wherein:
requesting, when no preferences are specified, the patient to provide the preferences with respect to the privacy of the patient information (Parker Fig. 3A-3B and corresponding text; [0106] teaches a display interface for gathering patient consent when they have not previously provided their preference, they can select to opt-in, opt-out, or a limited sharing of clinical data option. [0108] The limited sharing option allows the user to restrict access based on specifics roe the type of data and the type of user; [0071], where the user profile engine 201 is software including routines for generating user profiles. In one embodiment, the user profile engine 201 is a set of instructions executable by the processor 235 to provide the functionality below for generating user profiles; [0074] & Fig. 3A where the patient level allows a user to provide granular options for consent status for different areas of patient information. In one embodiment, granularity refers to data type, provider, time range and purpose of the data.  The Examiner interprets the display of user consent options to occur when no consent preferences are previously specified.  The user of Parker is interpreted to correspond to the patient of Kenedy/Zhao (see Parker Para. 0077)).  
The motivation for the combination of teachings of Kenedy, Zhao, Oliver, and Parker was discussed with the rejection of claim 2, and incorporated herein.
Regarding Claim 12, Kenedy, Zhao, Oliver, and Parker teaches: The system of claim 9, and Kenedy further teaches wherein in masking the data fields in the patient information, the memory is configured to: 
determine whether any of the data fields in the patient information are masked according to the preferences set by a healthcare service provider (Kenedy Col. 35, lines 37-40, where within each of the masks, the ‘M’ character represents a mask feature indicator which indicates that the corresponding feature is masked and therefore inaccessible for reading or transmission; Col. 31, lines 27-32, where the identities of the consumers can be masked or anonymized for privacy or security purposes. The service provider can be a healthcare provider, a non-healthcare provider, a medical provider, a nonmedical provider, a clinical provider, and a non-clinical provider)
compare, when any of the data fields are masked, the masked data fields with the one or more data fields specified in the preferences of the patient (Kenedy Col. 16, lines 19-28, where in compare consumer's pangenetic data against pangenetic data associated with products, services, providers and establishments use case 616, the pangenetic data of consumer N104 is compared against one or more data sets stored in one or more databases of the pangenetic based selection system 600 which contain combinations of pangenetic data associated with the products, services, providers or establishments that are relevant to the request by consumer N 104 and are therefore potential candidates for selection); 
determine the data fields to be masked and the data fields not to be masked according to the preferences of the patient (Kenedy Col. 19, lines 28-33, where preferences can be treated as flexible so that in circumstances when only a small number (or none) of the providers in the system database match all of the user's preferences, then providers that meet (or approximately meet) some of the preferences are also included to provide at least some viable choices for the user to select from); 
mask the data fields determined to be masked according to the preferences of the patient (Kenedy Col. 40, lines 20-28, where the user 801 can authorize which masks the system should apply when particular providers and insurers attempt to access or receive the user's confidential (i.e., sensitive, private) pangenetic and non-pangenetic data. The user 801 can generate and/or modify masks for application to their pangenetic and non-pangenetic data by indicating which specific features they want concealed in each mask through specify masking parameters use case 1608);
unmask the masked data fields determined not to be masked according to the preferences of the patient (Kenedy Col. 40, lines 20-28, where the user 801 can authorize which masks the system should apply when particular providers and insurers attempt to access or receive the user's confidential (i.e., sensitive, private) pangenetic and non-pangenetic data. The user 801 can generate and/or modify masks for application to their pangenetic and non-pangenetic data by indicating which specific features they want concealed in each mask through specify masking parameters use case 1608).  
The motivation for the combination of teachings of Kenedy, Zhao, Oliver, and Parker was discussed with the rejection of claims 1, 8 14, and 2, and incorporated herein.
Regarding Claim 15, Kenedy, Zhao, and Oliver teaches: The storage medium of claim 14, and Kenedy further teaches wherein the instructions cause the server to:
determine whether any preferences are specified by the patient with respect to the privacy of the patient information based on the patient identifier (Kenedy Col. 29 Ln. 20-24 In enter user_ID & password step 1302, a user such as a patient (i.e., consumer), healthcare professional, or insurer representative gains secure access to the system by logging on to the system with their secure personal login identifiers; Col. 34 Ln. 28-35 The data masks can be further linked to identifiers of particular individuals and organizations, so that when those individuals and organizations attempt to acquire the consumer's data, the appropriate mask will be applied to ensure access or transmission of only those portions of the consumer's data for which permission is granted with respect to those individuals and organizations)
determine, when any preferences are specified, one or more data fields in the patient information to be masked based on the preferences specified by the patient (Kenedy Col. 34, lines 19-25, where to enable both individualized and application dependent control of pangenetic data access, one or more data masks (i.e., pangenetic data masks, non-pangenetic data masks) can be used to control access, reading and/or transmission of certain data features as specified by the consumer, or as specified by a user (e.g., a physician) on behalf of the consumer); 
Kenedy, Zhao, and Oliver does not appear to explicitly teach requesting, when no preferences are specified, the patient to provide the preferences with respect to the privacy of the patient information. However, Parker teaches it is old and well-known in the art of computerized healthcare record management wherein:
requesting, when no preferences are specified, the patient to provide the preferences with respect to the privacy of the patient information (Parker Fig. 3A-3B and corresponding text; [0106] teaches a display interface for gathering patient consent when they have not previously provided their preference, they can select to opt-in, opt-out, or a limited sharing of clinical data option. [0108] The limited sharing option allows the user to restrict access based on specifics roe the type of data and the type of user; [0071], where the user profile engine 201 is software including routines for generating user profiles. In one embodiment, the user profile engine 201 is a set of instructions executable by the processor 235 to provide the functionality below for generating user profiles; [0074] & Fig. 3A where the patient level allows a user to provide granular options for consent status for different areas of patient information. In one embodiment, granularity refers to data type, provider, time range and purpose of the data.  The Examiner interprets the display of user consent options to occur when no consent preferences are previously specified.  The user of Parker is interpreted to correspond to the patient of Kenedy/Zhao (see Parker Para. 0077)).  
The motivation for the combination of teachings of Kenedy, Zhao, Oliver, and Parker was discussed with the rejection of claim 2, and incorporated herein.
Claim 6 is rejected under 35 U.S.C. as being unpatentable over Kenedy, Zhao, and Oliver, in view of Willner et al. (US 2003/0023451 A1), hereinafter Willner.
Regarding Claim 6, Kenedy, Zhao, and Oliver teaches: The method of claim 1, but does not appear to explicitly teach further comprising: setting preferences of the patient with respect to privacy of the patient information as default preferences for masking the patient information. Willner teaches it would have been obvious to one of ordinary skill in the art of computerized healthcare record management wherein: 
further comprising: setting preferences of the patient with respect to privacy of the patient information as default preferences for masking the patient information (Willner [0037], where a service provider or other party implementing the method 100 may select one or more of the privacy levels (interpreted as a default privacy level) from a group of privacy levels previously indicated by the service provider or a user to be acceptable to the service provider and/or user) 
Therefore, it would have been obvious to one of ordinary skill in the art of computerized healthcare record management, before the effective filing date of the claimed invention, to modify the medical records data security system of Kenedy, Zhao, and Oliver, as modified above, with the method and apparatus for identifying privacy levels, of Willner, with the motivation of providing more concrete and easy to apply privacy policies (see Willner at Para. 0003).
Claim 13 is rejected under 35 U.S.C. as being unpatentable over Kenedy, Zhao, Oliver, Parker, and Willner et al. (US 2003/0023451 A1), hereinafter Willner.
Regarding Claim 13, Kenedy, Zhao, Oliver, and Parker teaches: The system of claim 9, but does not appear to explicitly teach wherein the memory is further configured to set preferences of the patient with respect to privacy of the patient information as default preferences for masking the patient information. And Willner teaches: 
wherein the memory is further configured to set preferences of the patient with respect to privacy of the patient information as default preferences for masking the patient information (Willner [0036], where privacy levels may be set by a service provider according to its privacy policy, government or other regulations, privacy or other advocacy groups, etc.)  
Therefore, it would have been obvious to one of ordinary skill in the art of computerized healthcare record management, before the effective filing date of the claimed invention, to modify the medical records data security system of Kenedy, Zhao, Oliver, Parker, as modified above, with the method and apparatus for identifying privacy levels, of Willner, with the motivation of providing more concrete and easy to apply privacy policies (see Willner at Para. 0003).
Claim 19 is rejected under 35 U.S.C. as being unpatentable over Kenedy, Zhao, and Oliver in view of Milman et al. (US 2016/0248743 A1). 
Regarding Claim 19, Kenedy, Zhao, and Oliver teaches: The method of claim 1, but does not appear to explicitly teach: wherein the non-zero length value is a value containing no identifying information or a universally unique identifier (UID). However, Milman teaches it would have been obvious to one of ordinary skill in the art of computerized healthcare record management wherein:
wherein the non-zero length value is a value having a similar meaning containing no identifying information or a universally unique identifier (UID) (Milman [0025] According to further embodiments, the masking operator is configured to mask the sensitive information by removing said sensitive information or by replacing said sensitive information by a dummy value.)
Therefore, it would have been obvious to one of ordinary skill in the art of computerized healthcare record management, before the effective filing date of the claimed invention, to modify the medical records data security system of Kenedy, Zhao, and Oliver, as modified above, with the motivation of providing masked certain aspects of the patient data allows for transmission of patient data while protecting sensitive information against unauthorized access. See Milman [0022].  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA R COVINGTON whose telephone number is (303)297-4604. The examiner can normally be reached Monday - Friday, 830 - 530 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason B. Dunham can be reached on (571) 272-8109. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/AMANDA R. COVINGTON/Examiner, Art Unit 3686                                                                                                                                                                                                        
/RACHELLE L REICHERT/Primary Examiner, Art Unit 3686